Plaintiff and defendants Louis Karvonen (hereinafter called defendant) and Aileen Karvonen Peterson are three of five brothers and sisters, to whom their father, at death, left a farm and over $3,300 in cash. Defendant, the eldest of the five children, had worked in a mine from the time he was 16 years of age until he became 23, turning over all of his pay to his parents who deposited it in their own bank account with other moneys. Out of this account they ultimately bought the farm. During the last seven years of the father's lifetime he was in poor health, unable to do much work, and defendant lived with his parents and did the farm work.
After the father's estate was probated some of the children talked it over and decided to convey their shares in the farm to defendant. They felt he deserved it. A brother testified: *Page 698 
"I felt this way: That since the farm was bought as I said, partly with Louis' money; since he had stayed on the farm and worked on the farm, it is no more than right for me to give my share to him."
Plaintiff testified that she conveyed her interest in the farm to defendant because she felt that she should. Five years later it was discovered that the scrivener had made a mistake in the deed from plaintiff to defendant, describing the farm as being in section 22 instead of section 21. Meanwhile, trouble had arisen between plaintiff and defendant, as a result of which plaintiff refused to sanction correction of the deed without the granting of certain concessions to her. Defendant thereupon had the scrivener make the correction without plaintiff's consent and caused the deed, as corrected, to be recorded in the office of the register of deeds.
Plaintiff brought this suit for cancellation of the deed, praying that she be decreed to be the owner of an undivided one-fifth interest in the farm. Defendants filed a cross bill, praying for reformation of the deed and that defendant be decreed to be the owner of the land. From decree dismissing plaintiff's bill of complaint and decreeing the deed to be a valid conveyance to defendant of plaintiff's interest in the farm located in section 21 plaintiff appeals.
Plaintiff relies on Shears v. Westover, 110 Mich. 505, in support of her contention that an error in the description of land in a voluntary conveyance, given without consideration, will not be corrected in equity unless all of the parties consent. Defendants deny that the conveyance was a voluntary one and point to defendant's earnings in the mine, partly before and partly after attainment of his majority, turned over to his parents and used in part to purchase the farm, and to his labor on the farm and support of the parents and brothers and sisters as the consideration *Page 699 
for the conveyances by the latter to him. It is clear from the testimony that plaintiff and her other brother and sisters, as grantors to defendant, considered that to have been the consideration for the conveyances at the time the deeds were executed. Defendant's earnings and his efforts on the farm not only afforded support for a time to the other children, as well as to the parents, but also contributed to the value of the estate, consisting of not only the farm but also cash, in which all shared equally. Under such circumstances the conveyance to defendant cannot be said to have been without consideration. SeeMcIntyre v. McIntyre, 205 Mich. 496; Mohn v. Mansfield,167 Mich. 10.
It is conceded that plaintiff intended to convey her interest in land situated in section 21; that she never owned land in section 22. An error in description of land in a deed given for a valid consideration will be corrected in equity to make it conform to the intent of the parties when the conveyance was made. Jaerling v. Longsdorf, 254 Mich. 558.
Decree affirmed, with costs to defendants.
BUSHNELL, C.J., and SHARPE, BOYLES, REID, NORTH, BUTZEL, and CARR, JJ., concurred. *Page 700